EXHIBIT A

Attachment to
Plaintiffs Motion For Extension Of Time
And For The Court To Select The Mediator

Index Of Emails Between Parties’ Counsel

Date And Time Of Email Page Of This Exhibit
February 25, 2021 2:09 p.m. 2

February 25, 2021 2:03 p.m. 2-3

February 25, 2021 9:22 a.m. 3-4

February 25, 2021 7:38 a.m. 4

February 24, 2021 5:11 p.m. 4-5

February 16, 2021 1:19 p.m. | 6

February 26, 2021 11:10 a.m. 7

 
2/25/2021 . Mail - patrick clintcurtis.com - Outlook

RE: Little v Ritchey's

Nowlin, Donna <dnowlin@constangy.com>

Thu 2/25/2021 2:09 PM

To: patrick clintcurtis.com <patrick@clintcurtis.com> _

Ce: Harris, Phillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>; sylvain clintcurtis.com
<sylvain@clintcurtis.com>; clintcurtis clintcurtis.com <clintcurtis@clintcurtis.com>

Mr. Westerfield, Mr. Harris is in a deposition today and has a mediation tomorrow. As I am
only a legal assistant I cannot respond on his behalf as to your questions. Hopefully I will hear
from him (as he is copied on this email, but probably won't see it until after hours) and he will
be able to give me direction as to how to proceed.

 

Donna Nowlin
Legal Assistant

Constangy, Brooks, Smith & Prophete, LLP

Direct: 813.222.1360

E-mail: dnowlin@constangy.com *[081998,26406773]View Bio/VCard
100 North Tampa Street

Suite 3350

Tampa, FL 33602-5832

Main: 813.223.7166 + Fax: 813.223.2515

EK

 

 

 

From: patrick clintcurtis.com [mailto:patrick@clintcurtis.com]

Sent: Thursday, February 25, 2021 2:03 PM

To: Nowlin, Donna <dnowlin@constangy.com>

Ce: Harris, Phillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>; sylvain clintcurtis.com
<sylvain@clintcurtis.com>; clintcurtis clintcurtis.com <clintcurtis@clintcurtis.com>

Subject: Re: Little v Ritchey's

Good Afternoon Ms. Nowlin,

Please note that our objection to Ms. Evans is based upon her not being listed as a labor specialist. This
case deals with complex employment law issues, which Ms. Evans may not be equipped to fully explore
in the mediation process. In addition, Ms. Evans does not meet Mr. Harris' own stated preference for
mediators with offices in the Tampa area. | have provided a list of two mediators who meet both of
those criteria. See page 3 (Chris Barker) and page 4 (Roger Benson) of the Middle District's mediator
list https://apps.fimd.uscourts.gov/mediator/pub/MediatorList. pdf.

In order to move forward, Mr. Harris needs to respond (directly or indirectly) to the following questions:

1. Does Mr. Harris object to either Mr. Barker or Mr. Benson as mediator? If he does object, we
would like him to provide a basis for that objection so that we can further refine the search for a

mediator.
2. As mentioned in my previous email; does Mr. Harris object to a motion to extend the
deadlines in this case to allow us to choose a mediator and conduct the mediation. The

amount of time requested will depend on whether Mr. Harris objects to both of the Mr.

https://outlook.office.com/mail/inbox/id/AAMkKADUyY zdiNzgxLTUyNDMtNDk1NSO4ZmQwLTg3ZTkZOTVjOGE2YwBGAAAAAADTTWEJSAQ6SKSOCYk... 1/4

 
2/25/2021 Mail - patrick clintcurtis.com - Outlook

Barker and/or Mr. Benson. | would appreciate Mr. Harris input on the amount of time to
be requested.

If we don't hear from Mr. Harris (directly or indirectly) by today at 4:00 pm, we will be forced to
file a motion to have the judge select a mediator and a new deadline to complete the
mediation. | am cc'ing Mr. Harris and the other you cc'ed in responding to my email. | would
appreciate if you would bring this to his attention as soon as he gets a break from depos.

Sincerely,

W. Patrick Westerfield, Esq.

Law Offices of Clint Curtis & Associates, PA
7217 E. Colonial Dr. - Suite 113

Orlando, FL 32807

(407) 384-3120

Fax (407) 386-7682
Patrick@ClintCurtis.com
www.ClintCurtis.com

Notice of Confidentiality. This e-mail communication and its attachment(s), if any, are intended solely for the information and
use of the recipient identified in the address line above and may contain information that is legally privileged from disclosure
and/or otherwise confidential. If you are not the intended recipient of this e-mail communication (or an authorized
representative of the intended recipient), you are advised that any review, disclosure, reproduction, re-transmission or other
dissemination or use of this e-mail communication (or any information contained herein) is strictly prohibited. If you are not
the intended recipient or have otherwise received this e-mail communication in error, please advise the sender either by reply
e-mail or by telephone (407) 384-3120, immediately delete this e-mail communication from any computer and destroy all
copies.

 

From: Nowlin, Donna <dnowlin@constangy.com>

Sent: Thursday, February 25, 2021 9:22 AM

To: patrick clintcurtis.com <patrick@clintcurtis.com>

Ce: Harris, Phillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>; sylvain clintcurtis.com
<sylvain@clintcurtis.com>

Subject: RE: Little v Ritchey's

 

Good morning Mr. Westerfield. I am responding in Mr. Harris’ absence as he is at depositions
for the rest of this week.

Please note on the attached which was downloaded from the Middle District website, on page
16, Karen Evans is actually listed as an approved certified mediator for the Middle District of
Florida.

Also, please replace the tampa@constangy.com email with my email so I am copied on your
emails to Mr. Harris; thanks so much.

 

Donna Nowlin
Legal Assistant

Constangy, Brooks, Smith & Prophete, LLP (3)

https://outlook.office.com/mail/inbox/id/AAMkADUyYzdiNzgxLTUyNDMtNDk1 NSO4ZmQwLT g3ZTkzOTVJOGE2YwWBGAAAAAADT TWEJSAQGSKSOCYk... 2/4

 
2/25/2021 Mail - patrick clintcurtis.com - Outlook

Direct: 813.222.1360

E-mail: dnowlin@constangy.com *[(081998,26406773]View Bio/VCard
100 North Tampa Street

Suite 3350

Tampa, FL 33602-5832

Main: 813.223.7166 * Fax: 813.223.2515

KEK

 

 

 

From: Meleshko, Kristina

Sent: Thursday, February 25, 2021 7:38 AM

To: Harris, Phillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>
Cc: Nowlin, Donna <dnowlin@constangy.com>

Subject: FW: Little v Ritchey's

 

 

 

 

 

Kristina Meleshko
Legal Assistant

Constangy, Brooks, Smith & Prophete, LLP
Direct: 813.222.1359 « Direct Fax: 813.579.4659

E-mail: kmeleshko@constangy.com

100 North Tampa Street

Suite 3350

Tampa, FL 33602-5832

Main: 813.223.7166 * Fax: 813.223.2515

KEKE

 

 

From: patrick clintcurtis.com [mailto:patrick@clintcurtis.com]

Sent: Wednesday, February 24, 2021 5:11 PM

To: Harris, Phillip <pharris@constangy.com>

Cc: sylvain clintcurtis.com <sylvain@clintcurtis.com>; clintcurtis clintcurtis.com <clintcurtis@clintcurtis.com>;
Tampa EFile <tampa@constangy.com>

Subject: Little v Ritchey's

 

 

 

Good Afternoon Mr. Harris,

| am writing this to follow up on the conversation you had with Ms. Kurtz and Mr. Curtis on 2/17/2021.
As you know the deadline for conducting meditation in this case is Monday, 3/1/2021, and | wanted to
let you know that we are going to have to file a motion to extend the deadline for mediation. There
simply no realistic way to conduct a mediation in the time remaining. It is our hope that you lend your
support to this motion.

Also, we are putting forward the names of two more mediators:

Chris Barker,
Barker & Cook, PA.
501 E Kennedy Blvd Ste 1040

Tampa, FL
Business, contracts, labor are all listed under the Federal mediation list.

https://outlook.office.com/mail/inbox/id/AAMkADUyYzdiNzgxLTUyNDMtNDk1NS04ZmQwLTg3ZTkzOTVjOGE2YWBGAAAAAADTTWEJSAQ6SKSOCYK... 3/4

 
2/25/2021 Mail - patrick clintcurtis.com - Outlook

Roger Benson

2158 Blossom Way S

St. Petersburg, FL

Business, contracts, labor are all listed under the Federal mediation list.

We cannot accept Karen Evans as mediator because she is not approved mediator list of the Middle
District of Florida for business and/or labor cases.

Sincerely,

W. Patrick Westerfield, Esq.

Law Offices of Clint Curtis & Associates, PA
7217 E. Colonial Dr. - Suite 113

Orlando, FL 32807

(407) 384-3120

Fax (407) 386-7682

Patrick@ClintCurtis.com
www. ClintCurtis.com

Notice of Confidentiality. This e-mail communication and its attachment(s), if any, are intended solely for the information and
use of the recipient identified in the address fine above and may contain information that is legally privileged from disclosure
and/or otherwise confidential. If you are not the intended recipient of this e-mail communication (or an authorized
representative of the intended recipient), you are advised that any review, disclosure, reproduction, re-transmission or other
dissemination or use of this e-mail communication (or any information contained herein) is strictly prohibited. If you are not
the intended recipient or have otherwise received this e-mail communication in error, please advise the sender either by reply
e-mail or by telephone (407) 384-3120, immediately delete this e-mail communication from any computer and destroy all
copies.

“,

https://outlook.office.com/mail/inbox/id/AAMkADUyY zdiNzgxLTUyNDMtNDk1NS04ZmQwLTg3ZTkzOTVJOGE2YwBGAAAAAADT TWEJSAS6SKSSCYk... 4/4

 
2/27/2021 Mail - patrick clintcurtis.com - Outlook

- Mediator in Little v. Richey’'s

patrick clintcurtis.com <patrick@clintcurtis.com>
Tue 2/16/2021 1:19 PM

To: pharris@constangy.com <pharris@constangy.com>
Cc: serenakurtz clintcurtis.com <serenakurtz@clintcurtis.com>

Dear Mr. Harris,

Do you have any objection to Patricia Sigman as mediator? She is a certified mediator and on the
approved list for the Tampa division.

Sincerely,

W. Patrick Westerfield, Esq.

Law Offices of Clint Curtis & Associates, PA
7217 E. Colonial Dr. - Suite 113

Orlando, FL 32807

(407) 384-3120

Fax (407) 386-7682
Patrick@ClintCurtis.com

www.ClintCurtis.com

Notice of Confidentiality. This e-mail communication and its attachment(s), if any, are intended solely for the information and
use of the recipient identified in the address line above and may contain information that is legally privileged from disclosure
and/or otherwise confidential. If you are not the intended recipient of this e-mail communication (or an authorized
representative of the intended recipient), you are advised that any review, disclosure, reproduction, re-transmission or other
dissemination or use of this e-mail communication (or any information contained herein) is strictly prohibited. If you are not
the intended recipient or have otherwise received this e-mail communication in error, please advise the sender either by reply
e-mail or by telephone (407) 384-3120, immediately delete this e-mail communication from any computer and destroy all
copies.

https://outlook.office.com/mail/sentitems/id/AAMkADUyY zdiNzgxLT UyNDMtNDk1NS04Z7mQwLTg3ZTkzOTVjOGE2YwBGAAAAAADTTWEJSAQ6SKSS... 1/1

 
2/27/2021 Mail - patrick clintcurtis.com - Outlook

RE: Little v Ritchey's

Nowlin, Donna <dnowlin@constangy.com>
Fri 2/26/2021 11:10 AM

To: patrick clintcurtis.com <patrick@clintcurtis.com>

Cc: Harris, Phillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>; sylvain clintcurtis.com
<sylvain@clintcurtis.com>; clintcurtis clintcurtis.com <clintcurtis@clintcurtis.com>

Good morning, Mr. Westerfield. Please be advised that Phil is in mediation today and his
response to your email may be delayed. He also has depositions scheduled for Monday and
Tuesday of next week.

In his absence, please consider our suggestion of Shane Munoz (page 39) to mediate this
matter.

 

~ Donna Nowlin
Legal Assistant

Constangy, Brooks, Smith & Prophete, LLP

Direct: 813.222.1360

E-mail: dnowlin@constangy.com *[081998,26406773]View Bio/VCard
100 North Tampa Street

Suite 3350

Tampa, FL 33602-5832

Main: 813.223.7166 * Fax: 813.223.2515

RE

 

From: patrick clintcurtis.com [mailto:patrick@clintcurtis.com] Pleete Note: Fie rest 0 £ us

Sents Thursday, February 25, 2021 2:03 PM
, , ! THreed eel a
To: NowWjn, Donna <dnowlin@constangy.com> eral iS fading!

Ce: Harris, Rkillip <pharris@constangy.com>; Koziol, Jordan <jkoziol@constangy.com>; sylvain clintcurtis.com
<sylvain@clinft\ytis.com>; clintcurtis clintcurtis.com <clintcurtis@clintcurtis.com>

    
   
 
   

ided a list of two mediators who meet both of
Roger Benson) of the Middle District's mediator

 

https://outlook.office.com/mail/inbox/id/AAMkADUyYzdiNzgxLT UyNDMtNDk 1NS04ZmQwLTg3ZTkzOTVjOGE2YWBGAAAAAADTTWEJSAQ6SKSECYk.... 1/4

 
